Citation Nr: 1027730	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-13 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
neurological manifestations of a right shoulder disability.

2.  Entitlement to service connection for ulcerative colitis 
secondary to the service-connected right shoulder disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to December 
1990.

This matter comes before the Board of Veterans' Appeals (Board) 
from an April 2006 decision of a Department of Veterans Affairs 
(VA) Regional Office (RO) that granted noncompensable service 
connection for brachial plexopathy, effective September 21, 2005, 
and denied service connection for ulcerative colitis.   In August 
2009, the Board remanded the claim to afford the Veteran a travel 
board hearing.  In April 2010, the Veteran testified before the 
Board at a hearing held at the RO. 


FINDINGS OF FACT

1.  The Veteran's ulcerative colitis was as least as likely as 
not aggravated by medication that she was prescribed to relieve 
the pain associated with her service-connected right shoulder 
disability.

2.  The Veteran's right shoulder brachial plexopathy has been 
productive of neurologic impairment of the right upper extremity 
that results in disability analogous to moderate incomplete 
paralysis of the circumflex nerve.


CONCLUSIONS OF LAW

1.  Ulcerative colitis was aggravated by medication used to treat 
the Veteran's service-connected right shoulder disability.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.310 
(2009).
2.  The criteria for a 10 percent rating, but not higher, for 
neurological manifestations of a right shoulder disability 
(moderate incomplete paralysis of the circumflex nerve) of the 
right upper extremity have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.71(a), 
4.124(a), Diagnostic Code 8718 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
Secondary service connection is permitted based on aggravation.  
Compensation is payable for the degree of aggravation of a non-
service-connected disability caused by a service-connected 
disability.  38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between the disability and an 
injury or disease incurred in service.  Watson v. Brown, 309 
(1993).  

Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show that a current disability 
exists; and that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. 
§§ 3.303, 3.310 (2009).

The Veteran contends that her active ulcerative colitis was 
caused by the medication that she took to alleviate the pain of 
her right shoulder disability.  She contends that after taking 
Motrin for over fifteen years, she developed severe stomach 
cramps, fever, and bloody stools.  The symptoms subsided to a 
degree after discontinuation of the medicine, but continue to 
persist.

Private treatment records reflect that in December 2002 and in 
December 2004, the Veteran was diagnosed with active ulcerative 
colitis.  In December 2004, she was instructed to take steroid 
enemas nightly.  In October 2008, the Veteran had a flare of 
proctitis.  

A December 2008 VA treatment record reflects that the Veteran 
reported ongoing proctitis, with symptoms of regular stools with 
intermittent blood.  The assessment was "colitis/proctitis - 
?ulcerative colitis verse NSAID colitis?"

In April 2010, the Veteran's private physician submitted a 
statement that she had treated the Veteran for ulcerative colitis 
for several years, and that the Veteran in the past had treated 
her right shoulder disability with Motrin and Aspirin.  The 
physician stated that the Crohn's and Colitis Foundation of 
America recommended that patients with irritable bowel syndrome 
stay away from NSAIDs (nonsteroidal anti-inflammatory drugs) 
because of the risk that the medications could relapse 
gastrointestinal problems.  It was the physician's opinion that 
the Veteran's use of Motrin, an NSAID, had more likely than not 
activated or caused the majority of her colitis problems 
throughout the years.  

At her April 2010 hearing before the Board, the Veteran stated 
that when she injured her right shoulder in service, she was 
prescribed Motrin to relieve the pain, and continued to take 
Motrin for many years.  However, after a number of years, she 
suffered from internal bleeding and stomach pain.  Her symptoms 
were not relieved when changing her diet, but upon learning the 
side effects of NSAIDs on her colon and rectum, her 
discontinuation of using Motrin helped relieve the symptoms.  

In this case, the Veteran has provided testimony that she noticed 
an increase in her stomach problems, including bloody stools and 
stomach cramps, when she consumed Motrin to relieve her service-
connected right shoulder pain.  The Veteran is competent to 
report experiencing those symptoms, as the perception of 
indigestion, stomach pain, and bloody stools comes to her through 
her senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Her 
statements are also credible in that regard.  Significantly in 
this case, the Veteran's private physician concluded that it was 
more likely than not that her ulcerative colitis was caused or 
aggravated by her Motrin use.  Further, a December 2008 VA 
treatment record reflects that is was considered possible that 
her colitis was caused or aggravated by her NSAID use.  
Therefore, resolving all reasonable doubt in favor of the Veteran 
as is required by law, and absent any evidence to the contrary, 
the Board concludes that it is at least as likely than not that 
the Veteran's ulcerative colitis is aggravated by her 
service-connected right shoulder disability.  Therefore, service 
connection for ulcerative colitis is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that the Veteran is currently in receipt of a 30 
percent disability rating for the orthopedic manifestations of 
her right shoulder disability, namely for her right shoulder 
dislocations and right shoulder arthritis.  In April 2006, the 
Veteran was granted a separate 0 percent rating for the 
neurological manifestations of her right shoulder disability, and 
in April 2006, specifically appealed that determination only.  
Because the neurological manifestations of the right shoulder 
disability are separately identifiable and have different 
symptomatology, the Board will thus narrow its focus to whether 
the Veteran is entitled to a higher rating for the neurological 
manifestations of a right shoulder disability.  

Further, because there is no evidence that the Veteran suffers 
from a muscle disability related to her right shoulder, the Board 
finds that the diagnostic criteria pertaining to muscle injuries 
are not applicable to the claim which is limited to rating 
neurologic symptomatology.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Disability from neurological disorders is rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  With partial loss of use of one or more 
extremities from neurological lesions, rating is to be by 
comparison with mild, moderate, severe, or complete paralysis of 
the peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than the 
type of picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a (2009).

When the involvement is only sensory, the rating should be for 
the mild, or at most, the moderate degree.  In rating peripheral 
nerve disability, neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify the 
nerve, is to be rated on the same scale, with a maximum equal to 
incomplete paralysis.  38 C.F.R. § 4.124 (2009).

The rating criteria for paralysis of the circumflex nerve, and 
therefore neuritis and neuralgia of that nerve are in Diagnostic 
Code 8718.  Because the Veteran is right-handed, the Board will 
apply the rating criteria for the major arm.  Complete paralysis 
of the circumflex nerve, which is rated as 50 percent disabling 
for the major arm, contemplates complete abduction of the arm is 
impossible, outward rotation is weakened, muscles supplied are 
deltoid and teres minor.  Disability ratings of 0 percent, 10 
percent, and 30 percent for the major arm are assigned for 
incomplete paralysis which is mild, moderate, or moderately 
severe in degree.  38 C.F.R. § 4.124a, Diagnostic Code 8718 
(2009).  Diagnostic Code 8618 refers to neuritis of the 
circumflex nerve.

On February 2006 VA orthopedic examination, the Veteran reported 
that she experienced right shoulder dislocations at least once 
per month.  Her entire arm would get stiff if she slept on her 
shoulder the wrong way.  She could not lie on her right side 
because of shoulder pain.  Physical examination revealed no 
muscle atrophy or tenderness.  Muscle strength was within normal 
limits.

On February 2006 VA neurological examination, the Veteran 
reported right arm numbness and pain related to her right 
shoulder dislocations.  She reported that recently while mowing 
the lawn, her shoulder popped out of its socket producing extreme 
pain.  She was able to pop her shoulder back in its socket on her 
own.  Her shoulder pain often radiated to her hand and caused an 
aching sensation.  She also experienced numbness in the hand at 
the ring and little fingers.  She reported that using the mouse 
of a computer at work caused her right shoulder to be sore and 
she took frequent breaks.  Her right arm pain was generally 
aching in nature and radiated from the shoulder, as opposed to a 
localized problem.  She sometimes dropped cups or plates when 
washing dishes, but was able to feel things in her pockets, 
button buttons, and pull a shirt over her head as long as she 
first used the right arm hole.  Physical examination revealed 5/5 
strength at the deltoid, bicep, and tricep.  Thumb and little 
finger opposition and first dorsal interosseous, digiti minimi, 
flexion, extension, and abduction of the fingers and thumb were 
all 5/5.  There was no atrophy in the arm or hand, and there was 
no drift of the outstretched arms.  On coordination testing, 
rapid movements of the fingers and alternating movements were 
normal.  On sensory examination, there was a decreased sensation 
in the ring and little fingers of the right hand, to a lesser 
degree in the other fingers and at the upper arm.  There was less 
sensation on the medial surface of the arm, and a decrease in 
sensation in an axillary nerve distribution on the right 
shoulder.  There was some diffuse numbness on the medial surface 
of the arm.  The diagnosis was brachial plexopathy with primary 
affect on the medial portion of the cord secondary to recurrent 
shoulder subluxation.  The Veteran's history of recurrent 
dislocations was consistent with the strain on the brachial 
plexus in the adjacent axillary region.  There was no weakness, 
but sensory disturbance was present.  

VA treatment records show that in April 2008, the Veteran 
reported right shoulder aching pain that radiated down her right 
arm, causing numbness, weakness, and tingling.  She was dropping 
things due to right arm weakness and numbness in her hands.  Her 
right shoulder was dislocating about three times per month.  
Physical examination revealed that the right shoulder joint was 
tender to palpation, with normal sensation of the right hand and 
arm.  There was 4/5 grip strength and 2+ bilateral reflexes.  
There was pain with passive shoulder abduction and 
internal/external rotation.  There was some weakness with 
abduction.  Hawkins test was positive, Neer test was positive, 
and there were negative Tinel signs.  Electromyography (EMG) 
study revealed a normal electrophysiological study without 
evidence of right ulnar neuropathy or acute, subacute, or chronic 
cervical radiculopthy.  An MRI study revealed rotator cuff 
tendonitis.  The Veteran was instructed on tendonitis exercises 
and scheduled for an injection.

A May 2008 record shows that the Veteran was receiving 
acupuncture for relief.  In October 2008, the Veteran reported 
constant numbness in the right upper and forearm, tingling in her 
hands and fingers, and weakness in the right hand and arm.  She 
was dropping things often, and in the previous year, had dropped 
cooking tongs into hot oil and suffered a severe burn on the 
right arm.  She reported that her shoulder would dislocate every 
six weeks.  On physical examination, she was unable to flex or 
abduct her right arm above shoulder level, and trying to do so 
made her symptoms worse.  On November 2008 physical therapy 
examination, the Veteran was observed to hold her right shoulder 
close to her side.  Active range of motion reflected forward 
flexion to 80 degrees and abduction to 70 degrees.  She had 
functional strength, but strength testing resulted in more pain 
and was therefore limited.  She demonstrated ligamentous laxity 
and abnormal healing of an injury that took place close to twenty 
years previously.  

Private treatment records show that in August 2009, the Veteran 
reported numbness from the point of her shoulder spreading down 
her arm to her hand, especially at the pinky and ring finger.  
Physical examination revealed strong abductor pollicis brevis and 
first dorsal interosseus, but weak right wrist extensors and loss 
of pin sensation in the web space between the thumb and index 
finger, which corresponded with distribution of the radial nerve.  
Muscle strength was otherwise normal, with no atrophy or abnormal 
movements.  An EMG study revealed radial neuropathy and possible 
C7 radiculopathy.  Surgery to repair the right shoulder was 
recommended.  In November 2009, the Veteran had a breast 
reduction in order to circumvent further back and shoulder pain.  

At her April 2010 hearing before the Board, the Veteran's husband 
stated that the Veteran often dropped glasses and food containers 
when holding them with her right hand.  He was always on the look 
out for her arm going numb while she was driving.  She complained 
of constant numbness in the right arm and hand and cried at night 
due to the pain.  

In this case, the Board finds that the neurological 
manifestations of the Veteran's right shoulder disability support 
an increased initial rating of 10 percent for moderate incomplete 
paralysis of the circumflex nerve.  The Veteran has repeatedly 
reported experiencing a constant ache in her right shoulder, 
numbness that travels throughout her arm, and a tingling 
sensation that is always present.  Those symptoms have caused her 
to drop numerous objects, to include while cooking, and have 
interfered with her ability to lift objects, drive, and, 
generally, complete tasks with her right hand.  Moreover, the 
medical evidence documents decreased sensory examinations, 
especially in the area of the right fingers and in the axillery 
nerve distribution of the right shoulder.  Testing has revealed 
weakness and numbness in the right hand, lower arm, and shoulder.  
Accordingly, because the Veteran suffers from neurological 
manifestations of the right upper extremity in the form of 
numbness, tingling, and weakness that has been documented on 
numerous medical examinations, and those symptoms have affected 
the Veteran's ability to complete tasks on a daily basis and 
results in constant discomfort, the Board finds that an increased 
10 percent rating for moderate incomplete paralysis is 
appropriate in this instance since September 21, 2005, the 
effective date of service connection.

With regard to whether a rating higher than 10 percent is 
warranted, the Board finds that the evidence does not support 
that finding.  The February 2006 report of VA examination and 
subsequent VA and private treatment records do not reflect any 
findings of organic changes, such as muscle atrophy or trophic 
changes.  Further, there is no evidence that the Veteran is 
unable to abduct her arm or that her outward rotation is weakened 
such as would meet the criteria for moderately severe paralysis 
of the circumflex nerve.  38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2009).  Additionally, although the Veteran continues to 
experience constant pain related to her right shoulder 
disability, she has already been compensated for those 
manifestations in the 30 percent rating under Diagnostic Codes 
5010 and 5202, for recurrent dislocations and arthritis, and to 
provide her with additional compensation under Diagnostic Code 
8718 would amount to pyramiding.  38 C.F.R. § 4.14 (2009).

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2009).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be made.  The governing norm in an exceptional 
case is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R § 3.321(b)(1) (2009).  In 
this case, the Board finds that Schedule is not inadequate.  The 
Schedule provides for higher ratings for Veteran's right shoulder 
brachial plexopathy, but, findings supporting higher ratings have 
not been documented.  In addition, it has not been shown that the 
service-connected right shoulder disability has required frequent 
periods of hospitalization or has produced marked interference 
with the Veteran's employment.  Therefore, the Board finds that 
referral for consideration of the assignment of an extraschedular 
rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The weight of the credible 
evidence supports an increased rating of 10 percent, but not 
higher, for a moderate neurological disability for the Veteran's 
right shoulder branchial plexopathy.  The Board has resolved all 
reasonable doubt in favor of the veteran in making this decision.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist

The Veteran's claims arise from her disagreement with the initial 
rating following the grant of service connection.  Once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to the duty to assist, the Board notes that VA has associated 
the service medical records and post-service medical records with 
the claims folder.  In addition, she was afforded a VA 
examination.  Thus, the duty to assist has been met.


ORDER

Service connection for ulcerative colitis, which was aggravated 
by a service-connected right shoulder disability, is granted.

An initial 10 percent rating, but not higher, for moderate 
incomplete paralysis of the circumflex nerve is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


